t c no united_states tax_court george w guill petitioner v commissioner of internal revenue respondent docket no filed date p an independent_contractor commenced a lawsuit against d alleging that d was liable to p for breach of contract and conversion arising out of p's work for d as to the conversion claim the jury awarded p actual and punitive_damages together with interest and costs p received the award in and from this amount p paid his attorneys their fees and the court costs collectively legal costs p deducted the legal costs on his schedule c profit or loss from business reporting that the costs arose out of his sole-proprietor business and he reported the actual damages on that schedule as income from the business p did not include the punitive_damages in his gross_income r determined that the legal costs were deductible as a nonbusiness itemized_deduction on schedule a itemized_deductions and that the punitive_damages were reportable as nonbussiness income r concedes that the legal costs are a business_expense to the extent they are attributable to p's recovery_of the actual damages r asserts that the remaining legal costs are a nonbusiness itemized_deduction because they are attributable to p's recovery_of the punitive_damages p and r agree that the punitive_damages are includable in p's business income if the legal costs are a business_expense held all of the legal costs are attributable to p's trade_or_business hence the legal costs are all deductible on schedule c as a business_expense bobby wayne enlow for petitioner jeanne gramling for respondent opinion laro judge this case is before the court fully stipulated see rule george w guill petitioned the court to redetermine deficiencies of dollar_figure and dollar_figure in his and federal_income_tax respectively following the parties' concessions the primary issue left to decide is whether all of the attorney's_fees and court costs collectively legal costs paid_by petitioner in the successful prosecution of his claim of conversion are expenses of his sole-proprietor business petitioner was awarded actual damages punitive_damages costs and interest we hold they are section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background all facts have been stipulated and are so found the stipulation of facts and exhibits submitted therewith are incorporated herein by this reference petitioner resided in columbia south carolina when he petitioned the court petitioner began working as an agent for academy life_insurance co academy in the late 1970's he worked for it as an independent_contractor under a contract between the two academy fired him in date when it did it was contractually obligated to pay him renewal_commissions on policies that he or an agent under his supervision had sold after his firing academy remitted to him reduced monthly commissions it also stopped sending to him the paperwork documenting his commissions in date petitioner sued academy for breach of contract and conversion praying in his complaint for an award of actual and punitive_damages petitioner alleged that academy was liable to him for an unlawful termination of contracts with resulting failure to pay money due thereunder breach of contract and conversion unfair trade practices also seeking treble_damages and attorney's_fees a termination of resident counselor status a failure to pay commissions and the fraudulent filing of federal tax forms reporting income not paid to him following a jury trial the u s district_court hearing the case directed a verdict against academy for breach of contract and sent the issues of conversion and resulting damages to the jury the judge instructed the jury as follows with respect to punitive_damages the plaintiffs petitioner and the male taxpayer in whitley v commissioner t c memo are also seeking punitive_damages in their conversion cause of action the law permits the jury under certain circumstances to award punitive_damages in order to punish a wrong-doer for some extraordinary misconduct and to serve as a warning not to engage in such conduct in the future thus if you find that the plaintiffs have shown by a preponderance_of_the_evidence that the defendant converted the plaintiffs' money with malice ill will a conscious indifference to the rights of others ora reckless disregard for the rights of others you may award the plaintiffs punitive_damages if you so find it becomes your right to award punitive_damages in such an amount as you unanimously agree to be proper in light of the character of the wrong committed the punishment which should be applied and the ability of the defendant to pay the jury found against academy on the conversion claim and awarded petitioner dollar_figure in actual damages for unpaid commissions and dollar_figure in punitive_damages together with interest thereon at the rate of dollar_figure per cent and his costs of action the jury's verdict was affirmed upon appeal academy paid dollar_figure to petitioner in and from that amount he paid his attorneys the legal costs which consisted of dollar_figure in attorney's_fees and dollar_figure in court costs petitioner included the actual damages in income on his schedule c profit or loss from business and he claimed on that schedule a deduction for the legal costs petitioner did not report any of the punitive_damages on his federal_income_tax return respondent issued petitioner a notice_of_deficiency that reflects respondent's determination that the dollar_figure in punitive_damages is includable in petitioner's gross_income as other income and that he must deduct the legal costs on schedule a itemized_deductions as a miscellaneous deduction respondent's determination as to the punitive_damages and the legal costs resulted in certain other mechanical adjustments one of which was the applicability of the alternative_minimum_tax discussion in a case of first impression we must decide whether the litigation costs attributable to an independent contractor's recovery_of punitive_damages are deductible on schedule c as a business_expense or on schedule a as a nonbusiness itemized_deduction ’ petitioner also contests respondent's determination that petitioner did not receive the punitive_damages on account of a personal injury we recently held that the punitive_damages received by mr whitley petitioner's coplaintiff in the academy lawsuit were includable in mr whitley's gross_income see whitley v commissioner tcmemo_1999_124 we relied mainly on 519_us_79 515_us_323 and 504_us_229 concluding that punitive_damages received under south carolina law are not excludable from gross_income respondent concedes that the litigation costs attributable to the actual damages are deductible on schedule c as a business_expense under sec_104 we apply the reasoning in whitley and hold the same here as to the primary issue sec_162 governs the deductibility of litigation costs as a business_expense sec_162 allows an individual to deduct all of the ordinary and necessary expenses of carrying on his or her trade_or_business sec_212 governs the deductibility of litigation costs as an itemized_deduction when the costs are incurred as a nonbusiness profit--seeking expense sec_212 allows an individual to deduct all of the ordinary and necessary expenses paid_or_incurred in producing income managing conserving or maintaining property_held_for_the_production_of_income or determining collecting or refunding a tax sec_162 and sec_212 are considered in_pari_materia except for the fact that the income-producing activity of the former section is a trade_or_business whereas the income-producing activity of the latter section is a pursuit of investing or other profitmaking that lacks the regularity and continuity of a business see 397_us_572 n 372_us_39 bingham's 325_us_365 a deduction of litigation costs under sec_162 may be more desirable to an individual than is a deduction under sec_212 the primary advantage to a deduction under sec_162 vis-a-vis a deduction under sec_212 rests on each deduction's effect on gross_income and adjusted_gross_income a deduction under sec_162 is subtracted in full from gross_income to arrive at adjusted_gross_income a deduction under sec_212 is subtracted from adjusted_gross_income to arrive at taxable_income and is subject_to certain floor limitations in sec_67 the benefit from a deduction of litigation costs under sec_212 may also be limited by application of the alternative_minimum_tax see sec_56 see also benci-woodward v commissioner tcmemo_1998_395 whether an ordinary and necessary litigation expense is deductible under sec_162 or sec_212 depends on the origin and character of the claim for which the expense was incurred and whether the claim bears a sufficient nexus to the taxpayer's business see woodward v commissioner supra united_states v gilmore supra pincite see also 327_f2d_855 4th cir affg 40_tc_315 ordinary and necessary litigation costs are generally deductible under sec_162 when the matter giving rise to the costs arises from or is proximately related to a business activity see woodward v commissioner supra 276_us_145 litigation costs must be attributable to a trade_or_business carried on by the taxpayer in order to be deductible as a business_expense sec_62 the ascertainment of a claim's origin and character is a factual determination that must be made on the basis of the facts and circumstances of the litigation see united_states v gilmore supra pincite the most important factor to consider is the circumstances out of which the litigation arose see 59_tc_708 in passing on this factor the fact finder must take into account among other things the allegations set forth in the complaint the issues which arise from the pleadings the litigation's background nature and purpose and the facts surrounding the controversy see id pincite petitioner's legal costs which the parties agree are ordinary and necessary expenses bear the required nexus to his sole-proprietor insurance_business to meet the requirements for deductibility under sec_162 as a matter of fact petitioner's lawsuit against academy arose entirely from his insurance_business each cause of action petitioner alleged in the lawsuit was spawned entirely from the fact that after academy fired him it failed to honor the terms of their working agreement by not paying him the commissions to which he was entitled under their agreement but for the agreement and the fact that academy breached the agreement by unilaterally terminating its obligation to pay commissions to petitioner the instant lawsuit as it was framed would never have arisen and petitioner would never have incurred or paid any of the legal costs respondent devotes much time in his opening brief to his proffered method of apportioning petitioner's legal costs between his business and nonbusiness activities spending little time arguing that apportionment of the legal costs is appropriate as we understand respondent's argument on apportionment petitioner must apportion his legal costs because respondent asserts petitioner has not proven that he incurred percent of the costs in his insurance_business we disagree after reviewing the record which includes stipulations and exhibits we are persuaded by more than a preponderance_of_the_evidence that all of petitioner's legal costs were attributable to his insurance_business and more importantly that all of the costs were connected to claims which arose in that business petitioner's complaint for example attests to the fact that each of his claims and not simply his claim of conversion arose from the sole-proprietor insurance_business we consider it both ordinary and necessary from a business standpoint for petitioner to have filed the lawsuit against academy and for him to have sought any and all damages to which he was entitled on account of academy's breach of contract and related conversion the mere fact that petitioner sought and was paid punitive_damages to punish academy for its extraordinary misconduct and to serve as a warning to it and to other persons not to engage in such conduct in the future does not - change the fact that petitioner's legal costs were all attributable to his business activity pursuant to south carolina law see oxford fin cos v burgess s e 2d s c rhode v ray waits motors inc s e 2d s c see also 713_f2d_1047 4th cir and the judge's instructions the jury in the academy lawsuit awarded petitioner both actual and punitive_damages on his conversion claim the fact that petitioner received two different types of damages on his single claim of conversion does not mean as respondent would have us hold that the claim is bifurcated into two claims solely for purposes of applying the federal_income_tax laws contrary to respondent's position in this case the various types of damages which petitioner received on his conversion claim do not dictate whether his legal costs must be apportioned between his business and nonbusiness we recognize that south carolina law does not provide that punitive_damages are awarded in every case in which a tortfeasor is held liable for an act of conversion see 713_f2d_1047 4th cir in order to recover punitive_damages under south carolina law there must be more than mere conversion there must be malice ill will a conscious indifference to the rights of others or a reckless disregard thereof citations and guotation marks omitted the fact that the converter's degree of culpability enters into an award of punitive_damages under south carolina law however does not change the fact that the origin and character of a claim for punitive damage under that law is an act of conversion which in this case stems from petitioner's business activity activities an allocation of litigation costs if and when applicable rests on the origin of the claims relating to those expenses see woodward v commissioner u s pincite united_states v gilmore u s pincite see also peckham v commissioner f 2d pincite we recognize that when appropriate litigation costs must be apportioned between business and personal claims and that business litigation costs are nondeductible to the extent that they constitute capital expenditures see eg 65_tc_862 deduction disallowed for portion of attorney's_fees attributable to personal matters 65_tc_640 deduction disallowed for portion of attorney fees attributable to acquisition of intangible assets 60_tc_187 deduction disallowed for portion of attorney's_fees attributable to personal matters see also boagni v commissioner supra recognizing that litigation costs can be characterized as both deductible and nondeductible when the litigation is rooted in situations giving rise to both types of expenditures this principle of allocation is inapposite to our decision herein for two main reasons first petitioner's legal costs were all attributable to claims which originated in his business activity the primary claim being that of conversion second in contrast to cases where each of the underlying claims could have resulted in an award of damages regardless of an award of damages on any other claim petitioner's award of punitive_damages could not have been made in isolation as south carolina's highest court has stated punitive_damages may be awarded under south carolina law only upon a finding of actual damages dowling v home buyers warranty corp s ebe 2d s c see also gamble v stevenson s e 2d s c we hold that petitioner may deduct the legal costs under sec_162 in reaching our holdings herein we have considered all arguments by the parties and to the extent not addressed above find them to be meritless or irrelevant to reflect the foregoing decision will be entered under rule the parties agree that our holding on this issue means that the punitive damage award is includable in petitioner's self-employment_income and that it is subject_to self-employment_tax see sec_1401 and sec_1402
